y.[.
‘ »"~'-.~.»

;\\- ;~,g.,-

-~'-¢) U."‘r.

UNITED sTATEs DISTRICT coURT "L"*"F ””~”\' 255 iii ii 1 .!O
soUTHERN DIsTRIoT oF GEORGIA
sAVANNAH DIVIsIoN

 

UNITED STATES OF AMERICA,
Plaintiff,

v. CASE NO: CR417-90

Defendant,

EDWARD JONES,

)

)

)

)

§
MICHAEL BRIAN ANDERSON, )
)

)

)
Garnishee. )
)

)

)

AMENDED FINAL ORDER OF GARNISHMENT

This matter is before the Court on the Government’s request to issue an
Amended Final Order of Garnishment, pursuant to 18 U.S.C. § 3613 and 28 U.S.C. §
3205(0)(7) of the Federal Debt Collection Procedures Act, against the substantial
nonexempt property belonging to or due to Michael Brian Anderson (“Defendant-
Judgment Debtor”).

Plaintiff, the United States of America, filed an Application for Writ of
Garnishment seeking substantial nonexempt property belonging to or due to
Defendant-Judgment Debtor held by the Garnishee. (Doc. 163). A Writ of
Garnishment, and the accompanying documents, was duly issued and served on the
Garnishee. (Doc. 170). The Garnishee filed its Answer, indicating the disposable

earnings in its possession, custody, or control due to the Defendant-Judgment Debtor.

(Doc. 168).

The Defendant-Judgment Debtor Was served with the Writ of Garnishment
and appropriate instructions, but he did not Ele a written objection, request a
hearing, or file any other response to that Writ or to the Garnishee’s Answer, and the
twenty-day statutory period to do so has elapsed. See 28 U.S.C. §§ 3205(0)(5), and
3202(b),(d).

Having considered the entirety of the record, and noting that the Defendant-
Judgment Debtor did not request a hearing or file a written objection, the Court
grants the United States’ Motion for Entry of an Arnended Final Order of
Garnishment and orders as follows:

THIS COURT ORDERS that the Garnishee shall pay the entirety of the
balance held in each account owned by the Defendant-Judgment Debtor to the
Plaintiff, to be applied to Defendant-Judgment Debtor’s outstanding restitution
balance. The Garnishee shall liquidate the securities therein as needed to comply
with this Order, and the Garnishee shall not withhold any amount for tax purposes.

IT IS FURTHER ORDERED that payment by the Garnishee under this Order
shall be made by certified check bearing case number 4:17-CR-090-01, payable to
“Clerk, U.S. District Court,” and delivered to the United States District Court Clerk,
P.O. Box 8286, Savannah Georgia, 31412.

IT IS ORDERED that the funds already received by the Clerk of Court shall
continue to be applied to the Defendant-Judgment Debtor’s current criminal

judgment balance.

IT IS ORDERED that the Garnishee shall provide written notification of the
date and amount of the payment delivered to the Clerk of Court under this Order to
the Defendant-Judgment Debtor: Michael Brian Anderson, Register Number 21997-
0021, FCI JESUP, Federal Correctional Institution, 2680 301 South, Jesup, Georgia
31599; and with copies to the United States Attorney’s Offlce, Attention Financial

Litigation Unit, P.O. Box 8970, Savannah, GA 31412.

'/£.
IT Is SO ORDERED this ZF*day Of M// , 2019.

dw'?”?r-%

JUDGE WILLIAM T. Mo<iKE, JR
UNITED sTATEs DISTRICT JUDGE
soUTHERN DIsTRlCT oF GEORGIA

